United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60278
                           Summary Calendar


FIDEL MARTINEZ-MEJIA,

                                      Petitioner,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A28-890-217
                        --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Fidel Martinez-Mejia (“Martinez”) petitions this court for

review of the Board of Immigration Appeals’s (“BIA”) October 8,

2003, decision denying his motion for reconsideration of the

BIA’s July 18, 2003, affirmance of his appeal from the

Immigration Judge’s (“IJ”) denial of his motion to reopen removal

proceedings held in absentia.     Martinez filed his petition for

review within 30 days of the BIA’s final order denying his motion

to reconsider.    However, Martinez did not file a petition for

review relative to the BIA’s July 18, 2003, affirmance.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60278
                                 -2-

Therefore, this court has no jurisdiction to review that

decision.   See 8 U.S.C. § 1252(a)(1), (b)(1) (2000); Stone v.

INS, 514 U.S. 386, 390-406 (1995); Zhang v. INS, 348 F.3d 289,

291-92 (1st Cir. 2003).

     Martinez’s brief is devoted to challenging aspects of

pre-October 8, 2003, decisions, including the IJ’s decision that

Martinez was served with an order to show cause and that he is

not eligible to seek cancellation of removal.   However, the brief

fails to present any arguments with regard to the BIA’s denial of

his motion to reconsider.   Thus Martinez has in effect abandoned

his appeal of the BIA’s October 8, 2003, decision denying his

motion to reconsider, by failing to brief it.   See Al-Ra’id v.

Ingle, 69 F.3d 28, 33 (5th Cir. 1995).

     Accordingly, we have no jurisdiction over an appeal from the

BIA’s July 18, 2003, decision, and we AFFIRM the October 8, 2003,

denial of his motion to reconsider.

     AFFIRMED.